The plaintiff in error has perfected an appeal from the judgment of the trial court by filing his petition in error and case-made in this court within the time prescribed by law, and in compliance with the rules of this court, has served and filed brief and argument in support of his assignments of error. The defendants in error have not filed brief or offered excuse for their failure to do so. In such circumstances, under the established rule of this jurisdiction, this court is not required to search the record to find some theory upon which the judgment appealed from may be sustained; and, where the brief filed appears reasonably to support the assignments of error, the court may reverse the judgment in accordance with the prayer of the petition in error, or the rights of the parties. *Page 315 
From an examination of the brief filed we are convinced that the grounds therein urged for reversal of the judgment appealed from are reasonably supported by the authorities. Wherefore the judgment appealed from is reversed, and the cause remanded to the trial court, with directions to overrule the defendant's demurrer to the petition, and to proceed with the trial of said cause in regular order.
By the Court: It is so ordered.